                                                                        Judge James L. Robart
 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     KENNETH BURNETT,                             )   NO. CV20-947JLR
 7                                                )
                      Petitioner,                 )
 8                                                )   ORDER GRANTING STIPULATED
                vs.                               )   MOTION TO VOLUNTARY DISMISS
 9                                                )   SECTION 2255 MOTION
     UNITED STATES OF AMERICA,                    )
10                                                )
                      Respondent.                 )
11                                                )
12           THE COURT has considered the stipulated motion to voluntarily dismiss the
13   section 2255 motion and the records and files therein.
14          IT IS THEREFORE ORDERED that Mr. Burnett’s motion under §2255 filed on
15   June 18, 2020 is hereby dismissed.
16
17          DONE this 30th day of June, 2021
18
19                                              A
                                                James L. Robart
20
                                                United States District Judge
21
22
23   Presented by:

24   s/ Jesse G. Cantor
     Assistant Federal Public Defender
25   Attorney for Kenneth Burnett
26

                                                                FEDERAL PUBLIC DEFENDER
       ORDER DISMISSAL - 1                                         1601 Fifth Avenue, Suite 700
       Burnett v. United States / CV20-947JLR                        Seattle, Washington 98101
                                                                                (206) 553-1100
